Title: To Benjamin Franklin from Chaumont, [c. April 1779]
From: Chaumont
To: Franklin, Benjamin


[c. April, 1779]
Chaumont a L’honneur de prevenir Monsieur le Docteur franklin que le Courier de Bretagne part aujourdhuy a Deux heures et que si M. franklin a des ordres a faire passer a Nantes a M. Landais Commandant La fregatte L’alliance il est Bien important que sa Lettre soit avant deux heures a la grande poste et quelle y soit postée fidelement.
M. le Chever. de La Luzerne demeure au Marais Rue des Blancs Manteaus.
